DETAILED ACTION
Claims 1-3, 6, 7, 9, 10 and 20-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 11 April 2022, the Applicant has filed a response on 10 October 2022.
Claims 4, 5, 8 and 11-19 have been cancelled.
New claims 21-32 have been added.
Response to Arguments
A 35 U.S.C. 112(f) claim interpretation was given to limitations of claims 1 and 11. Claim 1 has been amended to attempt to overcome the 112(f) interpretation by presenting one or more servers within the claimed system (Remarks: page 9 par 2). The 112(f) interpretation seems to no longer be applicable here, but the presentation raises further 35 U.S.C. 101 issues which would be addressed in the following section.
Applicant’s arguments with respect to independent claims 1 and 20 have been considered but are moot due to the new grounds of rejection necessitated by the amendment to the claims. The claims will be addressed in the following sections.
Claim Objections
Claim 1 is objected to because of the following informalities:
The last limitation recites: ‘… between each captured voiceprints …’ which the Examiner believes should be --voiceprint--
Claim 25 recites in its first limitation ‘perform, in a user session, a speech conversation a first user …’ which the Examiner believes should be --perform, in a user session, a speech conversation of a first user …--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6, 7, 9, 10 and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claim appears to be directed to a system, one of ordinary skill in the art would realise that the claim as a whole appears to be described under a software embodiment. The claim is directed to a ‘system for performing speaker verification comprising one or more servers comprising instructions for …’
As presented, the system comprises one or more servers which further comprise instructions for an interactive voice recognition module, a datastore module, an automated speech recognition module and a voice biometric module. While it is presented in such a way as to show that the different modules are embodied in one or more servers, the presentation shows that the one or more servers comprise instructions for the different modules, showing that the modules here are purely software per se, hence, the Examiner’s interpretation under a purely software embodiment. Given that software fails to fall within one of the four statutory categories (i.e. a process, machine, manufacture or composition of matter), the claim as a whole fails to qualify as patentable subject matter.
Claims 2, 3, 6, 7, 9, 10, 23 and 24 when analysed individually as a whole also fail to be directed to one of the four statutory categories of invention and due to their dependence on a rejection base claim, they are also rejected under 35 U.S.C. 101.
Independent claim 25 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The claim is directed to a ‘non-transitory computer program’ which one of ordinary skill in the art would interpret as being described under a purely software embodiment.
As presented, the claim is being interpreted by application server processors, and the processors are caused to perform several actions as instructions. However, the claim itself is specifically directed to the mentioned ‘non-transitory computer program’ which is purely software. Given that software fails to fall within one of the four statutory categories (i.e. a process, machine, manufacture or composition of matter), the claim as a whole fails to qualify as patentable subject matter.
Claims 26, 27, 28, 29, 30, 31 and 32 when analysed individually as a whole also fail to be directed to one of the four statutory categories of invention and due to their dependence on a rejection base claim, they are also rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claims 20, 21 and 22 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 20, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for speaker verification comprising the comparing of a respective captured voiceprint for each captured audio element, with each user voiceprint that corresponds to the respective active word of a group of active words.
Claim 20 is hereby allowable over the prior art of record.
Dependent claims 21 and 22 dependent on claim 20 and are also allowable over the prior are of record based on their dependence on an allowable base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jhawar et al (US 2020/0019688 A1) provides teaching for the collection of a variety of common words/phrases to generate a voiceprint profile for an authorised user [0004].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657